Case 18-16489-elf        Doc 44    Filed 08/22/19 Entered 08/22/19 16:19:25          Desc Main
                                   Document      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :     CHAPTER 13
STEVEN HAROLD RYDELL                          :
KAREN ANN WHITNEY-RYDELL                      :
                                              :     CASE NO. 18-16489
                               Debtor         :
                                              :

                      MOTION TO MODIFY PLAN POST CONFIRMATION

       AND NOW here come the Debtors, Steven Harold Rydell and Karen Ann Whitney-

Rydell, by and through their undersigned counsel and hereby moves to amend the Chapter 13

plan as follows:

       1.      The Debtors filed their bankruptcy petition on September 28, 2018.

       2.      The Debtors’ 2nd Amended Chapter 13 Plan was confirmed by Order of the Court

on April 25, 2019.

       3.      In the Debtors’ 2nd Amended Chapter 13 Plan, the Debtors proposed to pay back

mortgage arrears in the amount of $14,989.73, attorney’s fees of $3,000.00, 100% of unsecured

debt totaling $16,435.05 and estimated trustee’s commission in the amount of $2,831.48.

       4.      The Trustee’s office recently advised undersigned counsel that the confirmed plan

is underfunded in the amount of $880.81 due to an increase in the Trustee’s commission rate.

       5.      The Debtors desire to amend their plan post-confirmation to fully fund the plan to

include the increased Trustee’s commission.

       6.      There is no effect of the proposed plan on the distribution under the confirmed

plan to each class of creditors.

       7.      A copy of the 3rd Amended Chapter Plan is attached hereto as Exhibit “A.”
Case 18-16489-elf      Doc 44    Filed 08/22/19 Entered 08/22/19 16:19:25          Desc Main
                                 Document      Page 2 of 2




       WHEREFORE, the Debtors, Steven Harold Rydell and Karen Ann Whitney-Rydell,

hereby respectfully request that this Honorable Court grant the Motion to Amend the Chapter 13

Plan post confirmed.

                                                   Respectfully submitted,

                                                   FISHER & FISHER LAW OFFICES

DATED:     August 22, 2019                         /s/ Timothy B. Fisher, II
                                                   Timothy B. Fisher, II, Esquire
                                                   Attorney ID#85800
                                                   Fisher &Fisher Law Offices, LLC
                                                   P.O. Box 396
                                                   Gouldsboro, PA 18424
                                                   Attorney for the Debtors
